Citation Nr: 1028096	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material has been received to reopen a claim for 
entitlement to service connection for a right leg disability.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to 
August 1979 and from August 1979 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a right leg disability due to 
active service. Historically, a May 1991 RO decision denied the 
Veteran's claim based on a finding that although the Veteran had 
complaints of leg pain in service, there was no evidence of an 
in-service injury and there was no evidence that he had arthritis 
within one year after separation from service.  In his 1990 
claim, the Veteran contended that he had been treated at the 
Tuskegee Alabama VAMC.  The Veteran did not specify any dates of 
treatment, to include any year(s).  

In his claim to reopen dated in August 2005, the Veteran again 
contended that he had been treated at the Tuskegee VAMC.  The 
Board finds that pursuant to its duty assist, VA has a duty to 
attempt to obtain any VA records.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facility in which he was treated for his 
right leg, to include the Tuskegee, 
Alabama VAMC.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records, not already associated with the 
claims file.  Any Tuskegee VAMC 
records should include records from 
prior to November 1990.
 
If a search for any such records yields 
negative results, this fact should be 
noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

2.  If the evidence indicates that the 
Veteran has a current right leg disability 
which may be related to his service, and 
the RO has found there is new and material 
evidence to reopen the Veteran's claim, the 
Veteran should be afforded a VA examination 
to determine the nature and etiology 
disability.  All necessary tests should be 
performed.  The examiner is requested to 
furnish an opinion concerning whether 
it is at least as likely as not (50 
percent or greater) that the Veteran 
has a current right leg disability 
causally related to his military 
service, to include his complaints of 
leg pain in March 1978 and June 1980.  
The claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that 
such a review was performed.  Any opinion 
expressed should be accompanied by a 
complete rationale.  

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


